Indictment for adultery. The respondent excepts to the ruling of the court denying his motion for a directed verdict, aiid also moves for a new trial on the ground of newly-discovered evidence.
One Peter Zarambokus testified that he discovered his wife and the respondent together under circumstances which unexplained were consistent with guilt and inconsistent with innocence. The explanation offered by the respondent was unconvincing. The jury’s verdict was upon the evidence presented to them, justified. But the respondent has presented to the court new-evidence which appar*516ently could not have been discovered by reasonable diligence at the time of trial. Two witnesses testify to admissions made to them by Zaramboltus, in important and vital particulars at variance with the testimony given by him at the trial. We think it probable that if this testimony had been produced when the case was tried, the jury would have rendered a different verdict. New trial granted.
C. F. Robinson and R. M. Ingalls, County Attorney, for the State.
Harry E. Nixon, Jacob H. Berman and Joseph E. F. Connolly, for respondent.